Citation Nr: 0308443	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  00-11 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected duodenal ulcer with hiatal hernia, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran had active service from June 1964 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to a rating in excess 
of 20 percent for the veteran's service-connected duodenal 
ulcer with hiatal hernia.

This matter was previously before the Board in April 2001, 
when it was remanded for additional development.  The 
requested development having been completed, the case is 
returned to the Board for appellate review.

In a Statement In Support of Claim (VA Form 4138) dated in 
January 2000, the veteran, in pertinent part, expressed 
disagreement with a rating action of the RO regarding the 
issue of entitlement to an increased disability rating for 
his service-connected post-traumatic stress disorder (PTSD).  
A review of his claims folder reveals that the veteran is not 
currently service connected for PTSD.  The Board does not 
have jurisdiction of this issue as it has not been 
adjudicated by the RO.  Absent a decision, a notice of 
disagreement and a substantive appeal the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet.App. 9 
(1993); Roy v. Brown, 5 Vet.App. 554 (1993).  Jurisdiction 
does indeed matter and it is not "harmless" when the VA, 
during the claims adjudication, process fails to consider 
threshold jurisdictional issues.  McGinnis v. Brown, 4 
Vet.App. 239, 244 (1993).  An application that is not in 
accord with the statute cannot be entertained.  38 U.S.C.A. 
§ 7108 (West 2002).  Accordingly, the issue is referred to 
the RO for appropriate action.




FINDING OF FACT

The veteran's duodenal ulcer with hiatal hernia is not 
moderately severe or persistently recurrent with dysphagia, 
pyrosis, and considerable impairment of health.


CONCLUSION OF LAW

The criteria for an increased disability rating for 
service-connected duodenal ulcer with hiatal hernia have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.113, 4.114, Diagnostic Codes 7305, 7346 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the December 1999 rating 
decision; April 2000 Statement of the Case (SOC); April 2001 
Remand of the Board; and August 2002 Supplemental Statement 
of the Case (SSOC).  He was specifically told about the 
requirements to establish an increased rating for the 
service-connected duodenal ulcer with hiatal hernia, and of 
the reasons that the evidence in his case was inadequate.  

The RO further notified the veteran of the enactment of the 
VCAA by letter dated in August 2001, at which time he was 
informed of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's service medical 
records, available VA medical treatment records, and private 
treatment records, as set forth below.  There is no 
indication of relevant medical records that the RO failed to 
obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent VA examinations in May 1999 
and August 2001.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Entitlement to an increased rating for duodenal ulcer with 
hiatal hernia

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2002), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2002).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  However, the present level of a veteran's disability 
is the primary concern in a claim for an increased rating and 
past medical reports should not be given precedence over 
current medical findings.   Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

The veteran's duodenal ulcer with hiatal hernia is evaluated 
as 20 percent disabling under Diagnostic Code 7305, which 
provides for a 20 percent rating when the duodenal ulcer is 
moderate, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A 40 percent rating is 
assigned when disability is moderately severe, meaning less 
than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  The maximum schedular rating of 60 percent is 
warranted when disability is severe, pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite health 
impairment. See 38 C.F.R. § 4.112 (use of weight loss in 
evaluations)

The veteran's disability is also characterized as including 
hiatal hernia, which is evaluated under Diagnostic Code 7346.  
When there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, a 30 percent rating is 
warranted.  The maximum 60 percent rating is assigned for 
hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.

VA regulations acknowledge that certain diseases of the 
digestive system produce a common disability picture and that 
certain coexisting diseases do not lend themselves to 
distinct and separate disability evaluations without 
constituting pyramiding.  38 C.F.R. § 4.113.  See 38 C.F.R. § 
4.14 (rating the same disability under various diagnoses is 
to be avoided).  Moreover, regulations specify that 
disabilities under certain diagnostic codes, including 
Diagnostic Codes 7305 and 7346, will not be combined with 
each other.  Rather, a single evaluation is assigned under 
the diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating when 
warranted by the severity of the overall disability.  38 
C.F.R. § 4.114.

The Board observes that certain provisions of 38 C.F.R. § 
4.114 were revised, effective July 2, 2001. 

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), it was 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and we so hold will apply 
unless Congress provided otherwise or permitted (VA) to do 
otherwise and the Secretary did so."  See also VAOPGCPREC 3- 
2000.

None of the diagnostic codes applicable to this case have 
been changed.  The provisions of 38 C.F.R. § 4.112, 
concerning weight loss, are potentially applicable to this 
issue and have been changed.  However, in this case no weight 
loss has been demonstrated.  Indeed, the veteran gained 5 
pounds between examinations in May 1999 and April 2000.  
Accordingly, although the Board has considered Karnas, it is 
inapplicable given the circumstances of this case.

By rating action dated in October 1974, the RO granted the 
veteran's claim of entitlement to service connection for a 
duodenal ulcer with hiatal hernia and assigned a 20 percent 
evaluation effective as of May 24, 1974.  In October 1993, 
the RO confirmed and continued the 20 percent evaluation for 
the duodenal ulcer with hiatal hernia.

In April 1999, the veteran submitted a claim for entitlement 
to an increased rating evaluation of his duodenal ulcer with 
hiatal hernia.  A VA examination report dated in May 1999 
reveals that the veteran reported being under the recent care 
of his private physician.  He indicated that he had been 
tested for H-pylori because he had been given prescriptions 
for Biaxin, Metronidazole, which is Flagyl and Prilosec.  He 
described that his symptoms were somewhat improved since 
taking the medications, but he continued to experience a 
burning sensation in the anterior chest area, not 
particularly related to meals.  He would try to avoid spicy 
foods.  He worked from five a.m. to one-thirty p.m. as a 
maintenance worker at the postal department.  He would sleep 
with the head of his bed elevated.

Physical examination revealed that the veteran was well 
developed and well nourished, and did not appear acutely or 
chronically ill.  He was 172 pounds.  Abdominal examination 
revealed no organs or masses to be palpable, and there was no 
abdominal tenderness.  He did have some hyper-resonance on 
percussion indicating some gaseous distention.  He added that 
he would only drink occasional beers, which would seem to 
aggravate his symptoms.  The diagnosis was chronic peptic 
ulcer disease, history of esophagitis, gastritis, duodenitis, 
and duodenal ulcer.  The veteran recently had been treated for 
H-pylori infestation with some apparent decrease in his 
symptomatology.  A subsequent upper gastrointestinal (UGI) 
series showed no demonstrable esophageal abnormality, hiatal 
hernia, peptic ulcer disease, or gastroesophageal reflux.  
Laboratory tests were also conducted.  No findings of anemia 
were reported.  

Private medical records from Merck-Medco Managed Care 
(Theodore T. Teel, M.D., Mark A. Heaver, M.D., and Wright 
Smith, M.D.), as well as from John Gates, M.D. and Chaim 
Banjo, M.D., were associated with the claims folder.  In 
February 1999, the veteran weighed 174 pounds.  The 
epigastrium was tender.  The impression was hiatal hernia 
versus gastroesophageal reflux, possible ulcer.  H. Pylori was 
positive.  In July 1999, he weighed 174 pounds and in January 
2000 he weighed 179 pounds and H. Pylori was positive.  There 
was mild periumbilical tenderness.  The assessment included 
abdominal pain.  In April 2000, the veteran complained of 
abdominal pain and was 178 pounds.  Mild tenderness was noted.  
Associated laboratory reports were negative as to any finding 
of anemia.  

In March 2000, the veteran testified at a personal hearing at 
the RO.  He reported that he would experience 10 to 20 severe 
attacks per year, lasting from 5 to 10 days.  He stated that 
he would take five to six different types of medication.  He 
added that he would experience a burning sensation in his 
chest and could not eat, and that he would lose weight when 
having an attack.  He indicated that he worked as a custodian 
for the United States Postal Service and had only missed one 
to one and a half days of work in 1999.  He stated that his 
weight at the time of the hearing was 170 pounds.  He also 
stated that he was last hospitalized for ulcer problems in 
1981. 

A VA examination report dated in August 2001 shows that the 
veteran reported having an acid taste in his mouth.  He had 
reflux acid coming up his esophagus.  He had heartburn with a 
burning sensation going down the esophagus and in the 
epigastrium.  The examiner indicated that he believed that the 
duodenal ulcer had actually healed.  The last upper GI series 
done in 1999, showed neither a hiatal hernia nor a duodenal 
ulcer.  The ruga, or the lining of the stomach, looked normal.  
The examiner suggested that the main symptomatology, at the 
present time, was due to rather severe acid reflux, for which 
he had been taking Prilosec and Nexium, with minimal benefit.  
The examiner reiterated that there was definitely a history of 
proven duodenal ulcer by gastroscopic study, but that it was 
all healed.

It was indicated that the veteran had a positive test for H-
pylori bacterium in the stomach. Two courses of antibiotic 
therapy seemed to help a little bit.  He worked at the post 
office doing cleaning.  He would miss approximately one day a 
month, or so.  The pain would get so bad that he would have to 
stop and rest.  He would not admit that his symptoms were any 
better or worse, having been present since 1968.  The Celebrex 
which he was taking was said to be a strongly irritating anti-
arthritic medication that could have been aggravating his 
present problem.  The examiner added that the veteran was hard 
to believe, because he seemed to exaggerate the symptomatology 
considerably.

Physical examination was normal except for vague tenderness in 
the epigastrium.  No masses were felt, and there were no 
hernias.  The impression was that the real problem was 
gastroesophageal reflux disease that was rather severe at 
times, flaring as much as every two months, and lasting for 
several days, but it did not respond to anything very well.   
The veteran had a history of duodenal ulcer and hiatal hernia 
in the past, but this could not be demonstrated at the present 
time.  The examiner concluded that the gastroesophageal reflux 
was rather marked and causing a lot of pain and suffering and 
it did start during his service time.

Additional records dated though February 2002 from Merck-Medco 
Managed Care make multiple references to several brands of 
acid-blocker type medications for continued attempts at 
control of the veteran's symptomatology.  No findings of 
anemia were reported on laboratory testing.  In August 2000, 
the veteran was 175 pounds.  He said he was still having 
burning abdominal pain.  Tenderness was noted on examination.  
The assessment was abdominal pain.  In September 200, the 
veteran was 174 pounds.  Physical examination revealed 
periumbilical tenderness.  In October 2000, the veteran's 
abdomen was nontender with no masses.  He was still 174 
pounds.  Abdominal pain was noted in November 2000.  The 
veteran was in no acute distress.  In January 2001, the 
veteran was 176 pounds.  His abdomen was nontender with no 
masses.  His weight was consistent in June 2001, but slight 
abdominal tenderness was noted.  Abdominal pain was diagnosed 
in September 2001 and GERD was diagnosed in December 2001.  
Mild pericardial tenderness was again noted in February 2002.  
Stool was positive for blood.  

The Board concludes that the 20 percent rating adequately 
compensates the manifestations of the service-connected 
duodenal ulcer with hiatal hernia.  The findings on 
examination in this case do not more nearly approximate the 
next higher evaluation under either the schedular criteria 
for duodenal ulcers or for hiatal hernia.  

Review of the record, particularly the August 2001 VA 
examination report, reveals that the veteran's symptoms are 
primarily associated with gastroesophageal reflux. The 
medical evidence of record has not demonstrated that the 
veteran currently has a duodenal ulcer that is described as 
moderately severe resulting in impairment of health 
manifested by anemia, weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  There have been no 
findings of anemia, his weight has fluctuated between 172 and 
179 pounds, and he testified that he missed about one day a 
month from work as a result of his symptoms.  Although the 
veteran has been treated for abdominal pain on several 
occasions and the VA examiner in 2001 stated that his GERD 
flared up as much as every two months, these episodes are not 
incapacitating.  Rather, the pain had been described as mild 
and slight on physical examination and the veteran has been 
described as in no acute distress.  The most recent VA 
medical examination report has shown that the veteran had not 
had an active duodenal ulcer for many years.  

Similarly, the competent medical evidence of record has not 
shown that the veteran's hiatal hernia is currently 
manifested by persistent recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  The most recent VA 
medical examination, dated in August 2001, has shown that the 
veteran had not had an active hiatal hernia in many years.  
Although the VA examiner stated that the veteran's GERD was 
rather marked, there have been no findings of dysphagia, 
pyrosis, or regurgitation on physical examination.  Again, 
the veteran has been shown to suffer from only slight or mild 
abdominal pain and there is no evidence of considerable 
impairment of health.  As noted above, his weight had 
remained stable and he has missed little time from work.

In view of the foregoing, the Board finds that there have 
been no findings of a moderately severe symptoms associated 
with a duodenal ulcer so as to warrant a higher rating under 
Diagnostic Code 7305, or of persistently recurrent epigastric 
distress with considerable impairment of health associated 
with a hiatal hernia so as to warrant a higher rating under 
Diagnostic Code 7345.  38 C.F.R. § 4.114, Diagnostic Codes 
7305, 7345 (2002).  Accordingly, for these reasons and bases, 
the criteria for an increased disability rating for duodenal 
ulcer with hiatal hernia have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.7 (2002).

Additionally, the veteran's statements as to the frequency 
and severity of his symptoms have been considered.  However, 
the Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  The 
veteran's complaints are not supported by the objective 
findings of physical examination.  It has been noted that he 
exaggerated his symptoms considerably.     

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his duodenal ulcer with hiatal 
hernia.  Accordingly, the Board finds that the preponderance 
of the evidence is against assignment of increased disability 
rating for the veteran's service-connected duodenal ulcer 
with hiatal hernia. 

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran; however, the Board finds 
no basis upon which to assign a higher disability evaluation 
for the veteran's duodenal ulcer with hiatal hernia. 
 
In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2002).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

The RO has adjudicated the issue of entitlement to an extra-
schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  
Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.  The Board 
finds no evidence of an exceptional disability picture in 
this case.  The schedular evaluation for the veteran's 
duodenal ulcer with hiatal hernia is not inadequate.  A 
higher rating is available under the appropriate diagnostic 
codes.  The veteran has not required any recent periods of 
hospitalization for residuals of his service-connected 
duodenal ulcer with hiatal hernia, and there is no evidence 
in the claims file to suggest that marked interference with 
employment is the result of the service-connected disability.  
The veteran has not been hospitalized for stomach problems 
since 1981 and has missed only about one day of work per 
month.  Thus, the Board finds that the absence of evidence 
presenting such exceptional circumstances preponderates 
against referring the claim for consideration of an extra-
schedular rating for the service-connected disability.  The 
disability is appropriately rated under the schedular 
criteria. 


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected duodenal ulcer with hiatal hernia is 
denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

